Exhibit 10.27

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 25,
2008, is by and between CORCEPT THERAPEUTICS INCORPORATED (the “Company”) and
KINGSBRIDGE CAPITAL LIMITED (the “Investor”).

WHEREAS, the Company and the Investor have entered into that certain Common
Stock Purchase Agreement, dated as of the date hereof (the “Purchase
Agreement”), pursuant to which the Company may issue, from time to time, to the
Investor up to $60 million worth of shares of Common Stock as provided for
therein;

WHEREAS, pursuant to the terms of, and in partial consideration for the Investor
entering into, the Purchase Agreement, the Company has issued to the Investor a
warrant, exercisable from time to time, in accordance with its terms, within
five (5) years following the six-month anniversary of the date of issuance (the
“Warrant”) for the purchase of an aggregate of up to 330,000 shares of Common
Stock at a price specified in such Warrant;

WHEREAS, pursuant to the terms of, and in partial consideration for, the
Investor’s agreement to enter into the Purchase Agreement, the Company has
agreed to provide the Investor with certain registration rights with respect to
the Registrable Securities (as defined in the Purchase Agreement) as set forth
herein;

NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, in the Warrant, and in
the Purchase Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, intending to be legally
bound hereby, the parties hereto agree as follows (capitalized terms used herein
and not defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement):

ARTICLE I

REGISTRATION RIGHTS

Section 1.1 Registration Statement.

(a) Filing of the Registration Statement. Upon the terms and subject to the
conditions set forth in this Agreement, the Company shall file with the
Commission within sixty (60) calendar days after the Closing Date a registration
statement on Form S-1 under the Securities Act or such other form as deemed
appropriate by counsel to the Company for the registration for the resale by the
Investor of the Registrable Securities (the “Registration Statement”).

(b) Effectiveness of the Registration Statement. The Company shall use
commercially reasonable efforts (i) to have the Registration Statement declared
effective by the Commission as soon as reasonably practicable, but in any event
no later than one hundred eighty (180) calendar days after the Closing Date and
(ii) to ensure that the Registration Statement remains in effect throughout the
term of this Agreement as set forth in Section 4.2, subject to the terms and
conditions of this Agreement.



--------------------------------------------------------------------------------

(c) Regulatory Disapproval. The contemplated effective date for the Registration
Statement as described in Section 1.1(b) shall be extended without default or
liquidated damages hereunder or under the Purchase Agreement in the event that
the Company’s failure to obtain the effectiveness of the Registration Statement
on a timely basis results from (i) the Commission’s disapproval of the structure
of the transactions contemplated by the Purchase Agreement, or (ii) events or
circumstances that are not in any way attributable to the Company. In the event
of clause (i) above, the parties agree to cooperate with one another in good
faith to arrive at a resolution acceptable to the Commission.

(d) Failure to Maintain Effectiveness of Registration Statement. In the event
the Company fails to maintain the effectiveness of the Registration Statement
(or the Prospectus) throughout the period set forth in Section 4.2, other than
temporary suspensions during Blackout Periods as set forth in Section 1.1(e) and
the Investor holds any Registrable Securities at any time during the period of
such ineffectiveness (an “Ineffective Period”), and provided that such failure
to maintain effectiveness was within the reasonable control of the Company (for
the avoidance of doubt, the suspension of effectiveness of the Registration
Statement as the result of filing a post-effective amendment to the Registration
Statement when required pursuant to Section 10(a)(3) under the Securities Act or
Item 512(a)(1) of Regulation S-K shall be deemed not to be within the reasonable
control of the Company), the Company shall pay on demand to the Investor in
immediately available funds into an account designated by the Investor an amount
equal to the product of (i) the total number of Registrable Securities issued to
the Investor under the Purchase Agreement (which, for the avoidance of doubt,
shall not include any Warrant Shares) and owned by the Investor at any time
during such Ineffective Period (and not otherwise sold, hypothecated or
transferred) and (ii) the result, if greater than zero, obtained by subtracting
the VWAP on the Trading Day immediately following the last day of such
Ineffective Period from the VWAP on the Trading Day immediately preceding the
day on which any such Ineffective Period began; provided, however, that (A) the
foregoing payments shall not apply in respect of Registrable Securities (I) that
are otherwise freely tradable by the Investor, including pursuant to Rule 144
under the Securities Act (as such Rule may be amended from time to time, “Rule
144”) or (II) if the Company offers to repurchase from the Investor such
Registrable Securities for a per share purchase price equal to the VWAP on the
Trading Day immediately preceding the day on which any such Ineffective Period
began and (B) unless otherwise required by any applicable federal and state
securities laws, the Company shall be under no obligation to supplement the
Prospectus to reflect the issuance of any Shares pursuant to a Draw Down at any
time prior to the day following the Settlement Date with respect to such Shares
and that the failure to supplement the Prospectus prior to such time shall not
be deemed a failure to maintain the effectiveness of the Registration Statement
(or Prospectus) for purposes of this Agreement (including this Section 1.1(d)).

(e) Deferral or Suspension During a Blackout Period. Notwithstanding the
provisions of Section 1.1(d), if in the good faith judgment of the Company,
following consultation with legal counsel, it would be detrimental to the
Company or its stockholders for the Registration Statement to be filed or for
resales of Registrable Securities to be made pursuant to the Registration
Statement due to (i) the existence of a material development or potential
material development involving the Company that the Company would be obligated
to disclose in the Registration Statement and which the Company has not
disclosed, or which disclosure would be premature or otherwise inadvisable at
such time or would have a Material Adverse Effect on the Company or its
stockholders, or (ii) a filing of a Company-initiated registration of any class
of its equity securities,

 

-2-



--------------------------------------------------------------------------------

which, in the good faith judgment of the Company, would adversely effect or
require premature disclosure of the filing of such Company-initiated
registration (notice thereof, a “Blackout Notice”), the Company shall have the
right to (A) immediately defer such filing for a period of not more than sixty
(60) days beyond the date by which such Registration Statement was otherwise
required hereunder to be filed or (B) suspend use of such Registration Statement
for a period of not more than thirty (30) days (any such deferral or suspension
period, a “Blackout Period”). The Company may not utilize any of its rights
under this Section 1.1(e) to defer the filing of a Registration Statement (or
suspend its effectiveness) more than six (6) times in any twelve (12) month
period. In the event that, within fifteen (15) Trading Days following any
Settlement Date, the Company gives a Blackout Notice to the Investor and the
VWAP on the Trading Day immediately preceding such Blackout Period (“Old VWAP”)
is greater than the VWAP on the first Trading Day following such Blackout Period
that the Investor may sell its Registrable Securities pursuant to an effective
Registration Statement (“New VWAP”), then the Company shall pay to the Investor,
by wire transfer of immediately available funds to an account designated by the
Investor, the Blackout Amount. For the purposes of this Agreement, “Blackout
Amount” means the product of (i) the number of Registrable Securities purchased
by the Investor pursuant to the most recent Draw Down and actually held by the
Investor immediately prior to the Blackout Period and (ii) the result, if
greater than zero, obtained by subtracting the New VWAP from the Old VWAP;
provided, however, that no Blackout Amount shall be payable in respect of
Registrable Securities (A) that are otherwise freely tradable to United States
Persons by the Investor, including under Rule 144, during the Blackout Period,
or (B) if the Company offers to repurchase from the Investor such Registrable
Securities for a per share purchase price equal to the VWAP on the Trading Day
immediately preceding the day on which any such Blackout Period began. For any
Blackout Period in respect of which a Blackout Amount becomes due and payable,
rather than paying the Blackout Amount, the Company may at is sole discretion,
issue to the Investor shares of Common Stock with an aggregate market value
determined as of the first Trading Day following such Blackout Period equal to
the Blackout Amount (“Blackout Shares”).

(f) Liquidated Damages. The Company and the Investor hereto acknowledge and
agree that the amounts payable under Sections 1.1(d) and 1.1(e) and the Blackout
Shares deliverable under Section 1.1(e) above shall constitute liquidated
damages and not penalties. The parties further acknowledge that (i) the amount
of loss or damages likely to be incurred by the Investor is incapable or is
difficult to precisely estimate, (ii) the amounts specified in such subsections
bear a reasonable proportion and are not plainly or grossly disproportionate to
the probable loss likely to be incurred in connection with any failure by the
Company to obtain or maintain the effectiveness of the Registration Statement,
(iii) one of the reasons for the Company and the Investor reaching an agreement
as to such amounts was the uncertainty and cost of litigation regarding the
question of actual damages, and (iv) the Company and the Investor are
sophisticated business parties and have been represented by sophisticated and
able legal and financial counsel and negotiated this Agreement at arm’s length.
The Investor further agrees that, if the Company makes the payments provided in
Sections 1.1(d) and 1.1(e), the Company’s deferral or suspension of the
Registration Statement shall not constitute a material breach or default of any
obligation of the Company to the Investor.

(g) Additional Registration Statements. In the event and to the extent that the
Registration Statement fails to register a sufficient amount of Common Stock
necessary for the Company to issue and sell to the Investor and the Investor to
purchase from the Company all of the

 

-3-



--------------------------------------------------------------------------------

Registrable Securities to be issued, sold and purchased under the Purchase
Agreement and the Warrant, the Company shall, upon a timetable mutually
agreeable to both the Company and the Investor, prepare and file with the
Commission an additional registration statement or statements in order to
effectuate the purpose of this Agreement, the Purchase Agreement, and the
Warrant.

(h) Discontinued Disposition. The Investor acknowledges that it would be
seriously detrimental to the Investor, the Company and the Company’s
stockholders for a Registration Statement to be filed (or remain in effect)
during the occurrence of any event described in clauses (i) and (ii) of the
first sentence of Section 1.1(e) and that it is therefore essential to defer
such filing (or suspend the use thereof) during such events. The Investor agrees
that, after written notice from the Company, it will cease any disposition of
the Registrable Securities during the occurrence of such events and until
notified by the Company in writing that the Investor may resume disposition of
the Registrable Securities pursuant to the Registration Statement.

ARTICLE II REGISTRATION PROCEDURES

Section 2.1 Filings; Information. The Company shall effect the registration with
respect to the sale of the Registrable Securities by the Investor in accordance
with the intended methods of disposition thereof. Without limiting the
foregoing, the Company in each such case will do the following as expeditiously
as possible, but in no event later than the deadline, if any, prescribed
therefor in this Agreement:

(a) Subject to Section 1.1(e), the Company shall (i) prepare and file with the
Commission the Registration Statement; (ii) use commercially reasonable efforts
to cause such filed Registration Statement to become and to remain effective
(pursuant to Rule 415 under the Securities Act or otherwise); (iii) prepare and
file with the Commission such amendments and supplements to the Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective for the time period prescribed by
Section 4.2 and in order to effectuate the purpose of this Agreement, the
Purchase Agreement, and the Warrant; and (iv) comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
Registration Statement during such period in accordance with the intended
methods of disposition by the Investor set forth in such Registration Statement;
provided, however, that the Investor shall be responsible for the delivery of
the Prospectus to the Persons to whom the Investor sells the Shares and the
Warrant Shares, and the Investor agrees to dispose of Registrable Securities in
compliance with the plan of distribution described in the Registration Statement
and otherwise in compliance with applicable federal and state securities laws.

(b) The Company shall deliver to the Investor and its counsel, in accordance
with the notice provisions of Section 4.8, such number of copies of the
Registration Statement, each amendment and supplement thereto (in each case
including all exhibits thereto), the Prospectus (including each preliminary
prospectus) and such other documents or information as the Investor or counsel
may reasonably request in order to facilitate the disposition of the Registrable
Securities, provided, however, that to the extent reasonably practicable, such
delivery may be accomplished via electronic means.

 

-4-



--------------------------------------------------------------------------------

(c) After the filing of the Registration Statement, the Company shall promptly
notify the Investor of any stop order issued or threatened by the Commission in
connection therewith and take commercially reasonable actions required to
prevent the entry of such stop order or to remove it if entered.

(d) The Company shall use commercially reasonable efforts to (i) register or
qualify the Registrable Securities under such other securities or blue sky laws
of each jurisdiction in the United States as the Investor may reasonably (in
light of its intended plan of distribution) request, and (ii) cause the
Registrable Securities to be registered with or approved by such other
governmental agencies or authorities in the United States as may be necessary by
virtue of the business and operations of the Company and do any and all other
customary acts and things that may be reasonably necessary or advisable to
enable the Investor to consummate the disposition of the Registrable Securities;
provided, however, that the Company will not be required to qualify generally to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 2.1(d), subject itself to taxation in any such
jurisdiction, consent or subject itself to general service of process in any
such jurisdiction, change any existing business practices, benefit plans or
outstanding securities or amend or otherwise modify the Certificate or Bylaws.

(e) The Company shall make available to the Investor (and will deliver to
Investor’s counsel), (i) subject to restrictions imposed by the United States
federal government or any agency or instrumentality thereof, copies of all
public correspondence between the Commission and the Company concerning the
Registration Statement and will also make available for inspection by the
Investor and any attorney, accountant or other professional retained by the
Investor (collectively, the “Inspectors”), (ii) upon reasonable advance notice
during normal business hours all financial and other records, pertinent
corporate documents and properties of the Company (collectively, the “Records”)
as shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers and employees to supply all
information reasonably requested by any Inspectors in connection with the
Registration Statement; provided, however, that (i) the Company shall not be
obligated to disclose any portion of the Records consisting of either
(A) material non-public information or (B) confidential information of a third
party and (ii) any such Inspectors must agree in writing for the benefit of the
Company not to use or disclose any such Records except as provided in this
Section 2.1(e). Records that the Company determines, in good faith, to be
confidential and that it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors unless the disclosure or release of such Records is
requested or required pursuant to oral questions, interrogatories, requests for
information or documents or a subpoena or other order from a court of competent
jurisdiction or other judicial or governmental process; provided, however, that
prior to any disclosure or release pursuant to the immediately preceding clause,
the Inspectors shall provide the Company with prompt notice of any such request
or requirement so that the Company may seek an appropriate protective order or
waive such Inspectors’ obligation not to disclose such Records; and, provided,
further, that if failing the entry of a protective order or the waiver by the
Company permitting the disclosure or release of such Records, the Inspectors,
upon advice of counsel, are compelled to disclose such Records, the Inspectors
may disclose that portion of the Records that counsel has advised the Inspectors
that the Inspectors are compelled to disclose; provided, however, that upon any
such required disclosure, such Inspector shall use his or her best efforts to
obtain reasonable assurances that confidential treatment will be afforded such
information. The Investor agrees that information obtained by it solely as a
result of such inspections (not including any information obtained from a third
party who,

 

-5-



--------------------------------------------------------------------------------

insofar as is known to the Investor after reasonable inquiry, is not prohibited
from providing such information by a contractual, legal or fiduciary obligation
to the Company) shall be deemed confidential and shall not be used for any
purposes other than as indicated above or by it as the basis for any market
transactions in the securities of the Company or its affiliates unless and until
such information is made generally available to the public. The Investor further
agrees that it will, upon learning that disclosure of such Records is sought in
a court of competent jurisdiction, give notice to the Company and allow the
Company, at its expense, to undertake appropriate action to prevent disclosure
of the Records deemed confidential.

(f) The Company shall otherwise comply in all material respects with all
applicable rules and regulations of the Commission, including, without
limitation, compliance with applicable reporting requirements under the Exchange
Act.

(g) The Company shall appoint a transfer agent and registrar for all of the
Registrable Securities covered by such Registration Statement not later than the
effective date of such Registration Statement.

(h) The Investor shall cooperate with the Company, as reasonably requested by
the Company, in connection with the preparation and filing of any Registration
Statement hereunder. The Company may require the Investor to promptly furnish in
writing to the Company such information as may be required in connection with
such registration including, without limitation, all such information as may be
requested by the Commission, the NASDAQ Stock Market or FINRA or any state
securities commission and all such information regarding the Investor, the
Registrable Securities held by the Investor and the intended method of
disposition of the Registrable Securities. The Investor agrees to provide such
information requested in connection with such registration within five
(5) business days after receiving such written request and the Company shall not
be responsible for any delays in obtaining or maintaining the effectiveness of
the Registration Statement caused by the Investor’s failure to timely provide
such information.

(i) Upon receipt of a Blackout Notice from the Company, the Investor shall
immediately discontinue disposition of Registrable Securities pursuant to the
Registration Statement covering such Registrable Securities until (i) the
Company advises the Investor that the Blackout Period has terminated and
(ii) the Investor receives copies of a supplemented or amended prospectus, if
necessary. If so directed by the Company, the Investor will deliver to the
Company (at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession (other than
a limited number of file copies) of the prospectus covering such Registrable
Securities that is current at the time of receipt of such notice.

Section 2.2 Registration Expenses. Except as set forth in Section 10.1 of the
Purchase Agreement, the Company shall pay all registration expenses incurred in
connection with the Registration Statement (the “Registration Expenses”),
including, without limitation: (a) all registration, filing, securities exchange
listing and fees required by the NASDAQ Stock Market, (b) all registration,
filing, qualification and other fees and expenses of compliance with securities
or blue sky laws (including reasonable fees and disbursements of counsel in
connection with blue sky qualifications of the Registrable Securities), (c) all
word processing, duplicating, printing, messenger and delivery expenses, (d) the
Company’s internal expenses (including, without limitation, all salaries and
expenses of its officers and employees performing legal or accounting duties),
(e) the

 

-6-



--------------------------------------------------------------------------------

fees and expenses incurred by the Company in connection with the listing of the
Registrable Securities, (f) reasonable fees and disbursements of counsel for the
Company and customary fees and expenses for independent certified public
accountants retained by the Company (including the expenses of any special
audits or comfort letters or costs associated with the delivery by independent
certified public accountants of such special audit(s) or comfort letter(s),
(g) the fees and expenses of any special experts retained by the Company in
connection with such registration and amendments and supplements to the
Registration Statement and Prospectus, and (h) premiums and other costs of the
Company for policies of insurance against liabilities arising out of any public
offering of the Registrable Securities being registered. Any fees and
disbursements of underwriters, broker-dealers or investment bankers, including
without limitation underwriting fees, discounts, transfer taxes or commissions,
and any other fees or expenses (including legal fees and expenses) if any,
attributable to the sale of Registrable Securities, shall be payable by each
holder of Registrable Securities pro rata on the basis of the number of
Registrable Securities of each such holder that are included in a registration
under this Agreement.

ARTICLE III

INDEMNIFICATION

Section 3.1 Indemnification. The Company agrees to indemnify and hold harmless
the Investor, its partners, affiliates, officers, directors, employees and duly
authorized agents, and each Person or entity, if any, who controls the Investor
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, together with the partners, affiliates, officers, directors,
employees and duly authorized agents of such controlling Person or entity
(collectively, the “Controlling Persons”), from and against any loss, claim,
damage, liability, costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements and costs and expenses of investigating and
defending any such claim) (collectively, “Damages”), joint or several, and any
action or proceeding in respect thereof to which the Investor, its partners,
affiliates, officers, directors, employees and duly authorized agents, and any
Controlling Person, may become subject under the Securities Act or otherwise, as
incurred, insofar as such Damages (or actions or proceedings in respect thereof)
arise out of, or are based upon, any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement, or in any
preliminary prospectus, final prospectus, summary prospectus, amendment or
supplement relating to the Registrable Securities or arises out of, or are based
upon, any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein under the
circumstances not misleading, and shall reimburse the Investor, its partners,
affiliates, officers, directors, employees and duly authorized agents, and each
such Controlling Person, for any legal and other expenses reasonably incurred by
the Investor, its partners, affiliates, officers, directors, employees and duly
authorized agents, or any such Controlling Person, as incurred, in investigating
or defending or preparing to defend against any such Damages or actions or
proceedings; provided, however, that the Company shall not be liable to the
extent that any such Damages arise out of the Investor’s (or any other
indemnified Person’s) failure to send or give a copy of the final prospectus or
supplement (as then amended or supplemented) to the persons asserting an untrue
statement or alleged untrue statement or omission or alleged omission at or
prior to the written confirmation of the sale of Registrable Securities to such
person if such statement or omission was corrected in such final prospectus or
supplement; provided, further, that the Company shall not be liable to the
extent that any such Damages arise out of or are based upon an untrue statement
or alleged untrue

 

-7-



--------------------------------------------------------------------------------

statement or omission or alleged omission made in such Registration Statement,
or any such preliminary prospectus, final prospectus, summary prospectus,
amendment or supplement in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Investor or any
other person who participates as an underwriter in the offering or sale of such
securities, in either case, specifically stating that it is for use in the
preparation thereof. In connection with any Registration Statement with respect
to which the Investor is participating, the Investor will indemnify and hold
harmless, to the same extent and in the same manner as set forth in the
preceding paragraph, the Company, each of its partners, affiliates, officers,
directors, employees and duly authorized agents of such controlling Person (each
a “Company Indemnified Person”) against any Damages to which any Company
Indemnified Person may become subject under the Securities Act, the Exchange Act
or otherwise, insofar as such Damages arise out of or are based upon (a) any
untrue statement or alleged untrue statement of a material fact contained in any
Registration Statement, or in any preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement relating to the Registrable
Securities or arise out of, or are based upon, any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein under the circumstances not misleading to the extent
that such violation occurs in reliance upon and in conformity with written
information furnished to the Company by the Investor or on behalf of the
Investor expressly for use in connection with such Registration Statement or
(b) any failure by the Investor to comply with prospectus delivery requirements
of the Securities Act, the Exchange Act or any other law or legal requirement
applicable to sales under the Registration Statement;

Section 3.2 Conduct of Indemnification Proceedings. All claims for
indemnification under Section 3.1 shall be asserted and resolved in accordance
with the provisions of Section 9.2 of the Purchase Agreement.

Section 3.3 Additional Indemnification. Indemnification similar to that
specified in the preceding paragraphs of this Article III (with appropriate
modifications) shall be given by the Company with respect to any required
registration or other qualification of securities under any federal or state law
or regulation of any governmental authority other than the Securities Act. The
provisions of this Article III shall be in addition to any other rights to
indemnification, contribution or other remedies which an Indemnified Party or a
Company Indemnified Person may have pursuant to law, equity, contract or
otherwise.

To the extent that any indemnification provided for herein is prohibited or
limited by law, the indemnifying party will make the maximum contribution with
respect to any amounts for which it would otherwise be liable under this Article
III to the fullest extent permitted by law. However, (a) no contribution will be
made under circumstances where maker of such contribution would not have been
required to indemnify the indemnified party under the fault standards set forth
in this Article III, (b) if the Investor is guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
the Investor will not be entitled to contribution from any Person who is not
guilty of such fraudulent misrepresentation, and (c) contribution (together with
any indemnification obligations under this Agreement) by the Investor will be
limited in amount to the proceeds received by the Investor from sales of
Registrable Securities.

 

-8-



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

Section 4.1 No Outstanding Registration Rights. Except as otherwise disclosed in
accordance with the Purchase Agreement or in the Commission Documents, the
Company represents and warrants to the Investor that there is not in effect on
the date hereof any agreement by the Company pursuant to which any holders of
securities of the Company have a right to cause the Company to register or
qualify such securities under the Securities Act or any securities or blue sky
laws of any jurisdiction.

Section 4.2 Term. The registration rights provided to the holders of Registrable
Securities hereunder, and the Company’s obligation to keep the Registration
Statement effective, shall terminate at the earlier of (a) such time that is two
years following the termination of the Purchase Agreement, (b) such time as all
Registrable Securities have been issued and have ceased to be Registrable
Securities, or (c) upon the consummation of an “Excluded Merger or Sale” as
defined in the Warrant. Notwithstanding the foregoing, Section 1.1(d), Article
III, Section 4.7, Section 4.8, Section 4.9, Section 4.10 and Section 4.13 shall
survive the termination of this Agreement.

Section 4.3 Rule 144. The Company will, at its expense, promptly take such
action as holders of Registrable Securities may reasonably request to enable
such holders of Registrable Securities to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 under the Securities Act (“Rule 144”), as such Rule may
be amended from time to time, or (b) any similar rule or regulation hereafter
adopted by the Commission. If at any time the Company is not required to file
such reports, it will, at its expense, forthwith upon the written request of any
holder of Registrable Securities, make available adequate current public
information with respect to the Company within the meaning of Rule 144(c)(2) or
such other information as necessary to permit sales pursuant to Rule 144. Upon
the request of the Investor, the Company will deliver to the Investor a written
statement, signed by the Company’s principal financial officer, as to whether it
has complied with such requirements.

Section 4.4 Certificate. The Company will, at its expense, forthwith upon the
request of any holder of Registrable Securities, deliver to such holder a
certificate, signed by the Company’s principal financial officer, stating
(a) the Company’s name, address and telephone number (including area code),
(b) the Company’s Internal Revenue Service identification number, (c) the
Company’s Commission file number, (d) the number of shares of each class of
Stock outstanding as shown by the most recent report or statement published by
the Company, and (e) whether the Company has filed the reports required to be
filed under the Exchange Act for a period of at least ninety (90) days prior to
the date of such certificate and in addition has filed the most recent annual
report required to be filed thereunder.

Section 4.5 Amendment And Modification. Any provision of this Agreement may be
waived, provided that such waiver is set forth in a writing executed by both
parties to this Agreement. The provisions of this Agreement, including the
provisions of this sentence, may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given, with
the written consent of the Investor and the Company. No course of dealing
between or among any Person having any interest in this Agreement will be deemed

 

-9-



--------------------------------------------------------------------------------

effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any person under or by reason of this Agreement.

Section 4.6 Successors and Assigns; Entire Agreement. This Agreement and all of
the provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. The
Company may assign this Agreement at any time in connection with a sale or
acquisition of the Company, whether by merger, consolidation, sale of all or
substantially all of the Company’s assets, or similar transaction, without the
consent of the Investor, provided that the successor or acquiring Person or
entity agrees in writing to assume all of the Company’s rights and obligations
under this Agreement. Investor may assign its rights and obligations under this
Agreement only with the prior written consent of the Company, and any purported
assignment by the Investor absent the Company’s consent shall be null and void.
This Agreement, together with the Purchase Agreement and the Warrant sets forth
the entire agreement and understanding between the parties as to the subject
matter hereof and merges and supersedes all prior discussions, agreements and
understandings of any and every nature among them.

Section 4.7 Severability. If any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that, if the severance of such provision materially changes
the economic benefits of this Agreement to either party as such benefits are
anticipated as of the date hereof, then such party may terminate this Agreement
on five (5) business days prior written notice to the other party. In such
event, the Purchase Agreement will terminate simultaneously with the termination
of this Agreement.

Section 4.8 Notices. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be given in
accordance with Section 10.4 of the Purchase Agreement.

Section 4.9 Governing Law; Dispute Resolution. This Agreement shall be construed
under the laws of the State of New York.

Section 4.10 Headings. The headings in this Agreement are for convenience of
reference only and shall not constitute a part of this Agreement, nor shall they
affect their meaning, construction or effect.

Section 4.11 Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed to be an original instrument and all
of which together shall constitute one and the same instrument.

Section 4.12 Further Assurances. Each party shall cooperate and take such action
as may be reasonably requested by another party in order to carry out the
provisions and purposes of this Agreement and the transactions contemplated
hereby.

Section 4.13 Absence of Presumption. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting or causing any instrument to be drafted.

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by the undersigned, thereunto duly authorized, as of the date first set forth
above.

 

KINGSBRIDGE CAPITAL LIMITED By:   /s/ Adam Gurney  

Adam Gurney

Managing Director

CORCEPT THERAPEUTICS INCORPORATED By:   /s/ Joseph K. Belanoff, M.D.  

Name: Joseph K. Belanoff, M.D.

Title: Chief Executive Officer

 

-11-